Exhibit 10.1

Execution Copy - Simon

PLEDGE AGREEMENT

PLEDGE AGREEMENT dated as of May 7, 2014 (as amended, supplemented or otherwise
modified, renewed or replaced from time to time, the “Agreement”) between Simon
Worldwide, Inc., a Delaware corporation (the “Pledgor”) and SUNTRUST BANK, as
agent for the Lenders under the Credit Agreement defined below (the
“Administrative Agent”).

WHEREAS, pursuant to that certain Revolving Credit, Security, Guaranty and
Pledge Agreement dated as of the date hereof, among (i) Three Lions
Entertainment, LLC (the “Company”), as borrower, the Guarantors named therein
(the “Guarantors”), (ii) the Lenders named therein (the “Lenders”), and
(iii) the Administrative Agent (as the same may be amended, supplemented or
otherwise modified, renewed or replaced from time to time in accordance with its
terms, the “Credit Agreement” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement or, if
not defined in the Credit Agreement, in the Company Agreement (as defined
below), as appropriate), the Lenders have agreed to make loans to the Company
(the “Loans”) to be used for the purpose set forth therein.

WHEREAS, as of March 15, 2013, the Pledgor and the other members of the Company
entered into the Limited Liability Company Agreement (as the same may be
amended, supplemented or otherwise modified, renewed or replaced from time to
time in accordance with its terms, the “Company Agreement”).

WHEREAS, the Pledgor owns beneficially and of record 94.445% of all of the
issued and outstanding Investor Units of the Company as set forth on Schedule 1
hereto.

WHEREAS, in order to induce the Lenders and the Administrative Agent to enter
into the Credit Agreement and the Lenders to make the Loans to the Company as
contemplated thereby and to secure payment in full of the Obligations
thereunder, the Pledgor hereby pledges to the Administrative Agent (for the
benefit of the Secured Parties) the Equity Interests set forth on Schedule 1
hereto, all as more fully set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Pledge. Pledgor, as security for the due and punctual payment of the
Obligations (including interest accruing on and after the filing of any petition
in bankruptcy or of reorganization of the Company whether or not post filing
interest is allowed in such proceeding), hereby grants, pledges, hypothecates,
assigns, transfers, sets over, conveys and delivers unto the Administrative
Agent (for the benefit of the Secured Parties) a first priority security
interest in (i) all of its Equity Interests in the Company, and (ii) all
proceeds of such shares and all other securities or other property at any time
and from time to time receivable or otherwise distributed in respect of or in
exchange for any or all of such shares or additional securities. All items
referred to in clauses (i) and (ii) of this Section 1 are hereinafter referred
to collectively as the “Pledged Securities”. On or prior to the Closing Date,
the Pledgor shall deliver to the Administrative Agent the definitive instruments
(if any) representing all Pledged Securities, accompanied by undated stock
powers (or any comparable documents for non-corporate entities to the extent
certificated), duly endorsed or executed in blank by the Pledgor, and such other
instruments or documents relating thereto as the Administrative Agent or its
counsel shall reasonably request.



--------------------------------------------------------------------------------

2. Covenants.

(a) Pledgor agrees that the Obligations may be extended or renewed, in whole or
in part, without notice or further assent from the Pledgor, and Pledgor agrees
that it will remain bound upon this pledge notwithstanding any extension or
renewal of any Obligation.

(b) Pledgor, to the extent permitted by Applicable Law, waives presentment to,
demand for payment from and protest to the Company, and also waives notice of
protest for nonpayment, notice of acceleration and notice of intent to
accelerate. The obligations of the Pledgor hereunder shall not be affected by:
(i) the failure of the Administrative Agent or any Lender to assert any claim or
demand or to enforce any right or remedy against the Company under the
provisions of the Credit Agreement, this Agreement or any other agreement or
otherwise; (ii) any extension or renewal of any provision hereof or thereof;
(iii) any rescission, waiver, compromise, acceleration, amendment or
modification of any of the terms or provisions of the Credit Agreement, the
Notes or any other agreement; (iv) the release, exchange, waiver or foreclosure
of any collateral securing the Obligations; or (v) the failure of the
Administrative Agent or any Secured Party to exercise any right or remedy
against the Guarantors or any other guarantor of the Obligations.

(c) Pledgor agrees that this pledge is a continuing security interest in the
Pledged Securities and constitutes security for performance and payment when due
and not just of collection, and waives, to the extent permitted by Applicable
Law, any right to require that any resort be had by the Administrative Agent or
the Lenders to any other security held for payment of the Obligations or to any
balance of any deposit, account or credit on the books of the Administrative
Agent or any Secured Party in favor of the Company or to any other person.

(d) Pledgor acknowledges that none of the Administrative Agent or any Lender
shall have any responsibility to inform the Pledgor of the financial condition
of the Company or any circumstances affecting the Pledged Securities or the
ability of the Company to perform its obligations under the Credit Agreement.

(e) This pledge shall not be affected by the genuineness, validity, regularity
or enforceability of the Obligations, or any instrument evidencing any of the
Obligations, or by the existence, validity, enforceability, perfection or extent
of the Pledged Securities or by any other circumstance relating to the
Obligations which might otherwise constitute a defense to the pledge under this
Agreement (other than the indefeasible payment in full of the Obligations). None
of the Administrative Agent or any Secured Party makes any representation or
warranty in respect of any such circumstances or has any duty or responsibility
whatsoever to the Pledgor in respect to the management and maintenance of the
Obligations or the Pledged Securities.

(f) The obligations of the Pledgor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including,
without limitation, any claim or waiver, release, surrender, alteration or
compromise (other than payment of the Obligations), and shall not be subject to
any defense (other than payment of the Obligations) or set-off,

 

2



--------------------------------------------------------------------------------

counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of the Pledgor hereunder shall
not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any remedy hereunder or under the Credit Agreement or any other agreement, by
any waiver or modification of any provision thereof, by any default, failure, or
delay, willful or otherwise, in the performance of the Obligations, or by any
other act or thing, or omission or delay to do any other act or thing, which may
or might in any manner or to any extent vary the risk of the Pledgor or would
otherwise operate as a discharge of the Pledgor as a matter of Applicable Law,
unless and until the Obligations are paid in full.

3. Registration in Nominee Name; Denominations. The Administrative Agent shall
have the right (in its sole and absolute discretion) to hold the certificates,
if any, representing any Pledged Securities (a) in its own name (on behalf of
the Secured Parties) or the name of its nominee, or (b) in the name of Pledgor,
endorsed or assigned in blank or in favor of the Administrative Agent. The
Administrative Agent shall have the right to exchange the certificates, if any,
representing any of the Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.

4. Representations, Warranties and Covenants. Pledgor hereby represents,
warrants, covenants and agrees with the Administrative Agent as follows:

(a) the Investor Units set forth on Schedule 1 hereto constitute 94.445% of the
issued and outstanding Investor Units of the Company;

(b) the Pledged Securities are duly authorized, validly issued and fully paid;

(c) there are no restrictions on the transfer of the Pledged Securities other
than as a result of the Credit Agreement, this Agreement, the Company’s
certificate of formation, the Company Agreement or applicable Securities Laws or
the regulations promulgated thereunder;

(d) the Pledgor has good title to the Pledged Securities;

(e) the Pledged Securities are not subject to any prior liens, encumbrances or
security interests, and the Pledgor will keep the Pledged Securities free and
clear of all security interests, Liens and encumbrances other than the Lien
granted hereunder, and will not sell, assign, transfer, exchange or otherwise
dispose of the Pledged Securities or any portion thereof except to the
Administrative Agent (on behalf of the Secured Parties);

(f) the Pledgor has the right to pledge the Pledged Securities hereunder free
and clear of any Liens, encumbrances or security interests and without the
consent of any other Person or any government agency whatsoever;

(g) the Pledgor has the capacity to execute, deliver and perform this Agreement
and to pledge the Pledged Securities hereunder;

(h) the Pledgor will not take any action to allow any equity interests of the
Company to be issued, or grant any options or warrants, unless such securities
are pledged to the Administrative Agent (for the benefit of the Secured
Parties), on terms satisfactory to the Administrative Agent, as security for the
Obligations;

 

3



--------------------------------------------------------------------------------

(i) the execution, delivery and performance of this Agreement will not violate
any provision of Applicable Law, any order of any court or other agency of
government having jurisdiction over the Pledgor, the Company or the Pledged
Securities, any provision of any indenture, agreement or other instrument to
which Pledgor is a party, or be in conflict with, result in a material breach of
or constitute (with due notice and/or lapse of time) a material default under
any such indenture, agreement or other instrument;

(j) there are no pending legal or governmental proceedings to which Pledgor is a
party or to which any of the Pledgor’s properties is subject which will
materially affect the ability of the Pledgor to perform its obligations
hereunder;

(k) on the date hereof, the Pledged Securities consist of the interests listed
on Schedule 1 hereto;

(l) the Pledgor will realize a direct economic benefit as a result of the Loans
being made to the Company which are secured hereby; and

(m) the Pledgor will promptly notify the Administrative Agent of any change in
its location as determined under Section 9-307 of the Uniform Commercial Code as
in effect in the State of New York on the date of execution of this Agreement.

5. Voting Rights: Dividends; etc. Unless and until an Event of Default shall
have occurred and be continuing;

(a) The Pledgor shall be entitled to exercise any and all voting and/or
consensual rights and powers accruing to the owner of the Pledged Securities or
any part thereof for any purpose not inconsistent with the terms hereof, of the
Credit Agreement and of the other Fundamental Documents.

(b) All dividends or distributions of any kind whatsoever (other than cash
dividends or cash distributions paid while no Event of Default is continuing)
received by the Pledgor with respect to the Pledged Securities, whether
resulting from a subdivision, combination, or reclassification of the
outstanding capital stock or Equity Interests of the issuer or received in
exchange for Pledged Securities or any part thereof or as a result of any
merger, consolidation, acquisition, or other exchange of assets to which the
issuer may be a party, or otherwise, shall be and become part of the Pledged
Securities pledged hereunder and shall immediately be delivered to the
Administrative Agent to be held subject to the terms hereof. All dividends and
distributions with respect to any Pledged Securities which are received by a
Pledgor contrary to the provisions of this Section 5(b) shall be received in
trust for the benefit of the Secured Parties, segregated from the Pledgor’s own
assets, and shall be delivered to the Administrative Agent.

(c) Upon the occurrence and during the continuance of an Event of Default and
notice from the Administrative Agent of the transfer of such rights to the
Administrative Agent, all rights of the Pledgor (i) to exercise the voting
and/or consensual rights and powers which it is

 

4



--------------------------------------------------------------------------------

entitled to exercise pursuant to this Section 5, and (ii) to receive and retain
cash dividends and cash distributions with respect to the Pledged Securities
shall cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and/or consensual rights with respect to any
Pledged Securities and receive such cash dividends and cash distributions with
respect to any Pledged Securities until such time as such Event of Default has
been cured or waived.

6. Remedies Upon Default. If an Event of Default shall have occurred and be
continuing, the Administrative Agent (on behalf of the Secured Parties), may
sell the Pledged Securities, or any part thereof, at public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Administrative Agent shall deem appropriate subject
to the terms hereof or as otherwise provided in the UCC or otherwise to the
extent provided by Applicable Law. The Administrative Agent shall be authorized
at any such sale (if the Administrative Agent deems it advisable to do so) to
restrict to the full extent permitted by Applicable Law the prospective bidders
or purchasers to Persons who will represent and agree that they are purchasing
the Pledged Securities for their own account for investment and not with a view
to the distribution or sale thereof, and upon consummation of any such sale, the
Administrative Agent shall have the right to assign, transfer, and deliver to
the purchaser or purchasers thereof the Pledged Securities so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of the Pledgor. The Administrative Agent shall
give the Pledgor ten (10) days’ prior written notice of any such public or
private sale, or sale at any broker’s board or on any such securities exchange,
or of any other disposition of the Pledged Securities. Such notice, in the case
of public sale, shall state the time and place for such sale and, in the case of
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Pledged
Securities, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Administrative Agent
may fix and shall state in the notice of such sale. At any such sale, the
Pledged Securities, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of the Pledged Securities if it shall determine not
to do so, regardless of the fact that notice of sale of the Pledged Securities
may have been given. The Administrative Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case the sale of all or any part of the
Pledged Securities is made on credit or for future delivery, the Pledged
Securities so sold shall be retained by the Administrative Agent until the sale
price is paid by the purchaser or purchasers thereof, but the Administrative
Agent shall not incur any liability in case any such purchaser or purchasers
shall fail to take up and pay for the Pledged Securities so sold and, in case of
any such failure, such Pledged Securities may be sold again upon like notice. At
any sale or sales made pursuant to this Section 6, the Administrative Agent (on
behalf of the Secured Parties) may bid for or purchase, free from any claim or
right of whatever kind, including any equity of redemption, of the Pledgor, any
such demand, notice, claim, right or equity being hereby expressly waived and
released to the extent permitted by the UCC, any or all of the Pledged
Securities offered for sale, and may make any payment on the account thereof by
using any claim for moneys then due and payable to the Administrative Agent

 

5



--------------------------------------------------------------------------------

or any other consenting Secured Party by any Credit Party as a credit against
the purchase price; and the Administrative Agent, upon compliance with the terms
of sale, may hold, retain and dispose of the Pledged Securities without further
accountability therefor to the Pledgor or any third party (other than the
Secured Parties). The Administrative Agent shall in any such sale make no
representations or warranties with respect to the Pledged Securities or any part
thereof, and shall not be chargeable with any of the obligations or liabilities
of the Pledgor with respect thereto. Pledgor hereby agrees that (i) it will
indemnify and hold the Secured Parties harmless from and against any and all
claims with respect to the Pledged Securities asserted before the taking of
actual possession or control of the Pledged Securities by the Administrative
Agent pursuant to this Agreement, or arising out of any act of, or omission to
act on the part of, any Person prior to such taking of actual possession or
control by the Administrative Agent (whether asserted before or after such
taking of possession or control), or arising out of any act on the part of any
Pledgor, its agents or Affiliates before or after the commencement of such
actual possession or control by the Administrative Agent, but excluding
therefrom all claims with respect to the Pledged Securities resulting from the
gross negligence or willful misconduct of any of the Administrative Agent or any
Secured Party, as finally determined by a court of competent jurisdiction in a
non-appealable decision or an appealable decision that has not been appealed
within the time period required, and (ii) the Secured Parties shall have no
liability or obligation arising out of any such claim except for acts of willful
misconduct or gross negligence of such Person, as finally determined by a court
of competent jurisdiction in a non-appealable decision or an appealable decision
that has not been appealed within the time period required. As an alternative to
exercising the power of sale herein conferred upon it, the Administrative Agent
may proceed by a suit or suits at law or in equity to foreclose upon the Pledged
Securities under this Agreement and to sell the Pledged Securities, or any
portion thereof, pursuant to a judgment or decree of a court or courts having
competent jurisdiction.

7. Application of Proceeds of Sale and Cash. The proceeds of any sale of the
Pledged Securities sold pursuant to Section 6 hereof shall be applied by the
Administrative Agent, first, to the payment of costs incurred by the
Administrative Agent while enforcing its rights pursuant to this Agreement, and
then, in accordance with Section 10.6 of the Credit Agreement.

8. Administrative Agent Appointed Attorney-in-Fact. Upon the occurrence and
during the continuance of an Event of Default which has not been waived, the
Pledgor hereby appoints the Administrative Agent as its attorney-in-fact for the
purpose of carrying out the provisions of this Agreement and the pledge of the
Pledged Securities hereunder and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, the Administrative Agent shall
have the right and power to receive, endorse, and collect all checks and other
orders for the payment of money made payable to the Pledgor representing any
dividend or other distribution payable in respect of the Pledged Securities or
any part thereof and to give full discharge for the same.

9. Securities Laws, etc. In view of the position of the Pledgor in relation to
the Pledged Securities pledged by it, or because of other present or future
circumstances, a question may arise under the U.S. Securities Act of 1933, as
amended, as now or hereafter in effect, or any similar statute hereafter enacted
analogous in purpose (the statute referenced in this Section 9

 

6



--------------------------------------------------------------------------------

and any applicable securities laws of other provinces, states, territories and
other foreign jurisdictions, the regulations promulgated thereunder, and the
policies and instruments adopted by the applicable Governmental Authorities in
respect thereof being referred to herein as the “Securities Laws”), with respect
to any disposition of the Pledged Securities permitted hereunder. Each of the
Pledgor and the Administrative Agent understands that compliance with the
Securities Laws may very strictly limit the course of conduct of the
Administrative Agent if the Administrative Agent were to attempt to dispose of
all or any part of the Pledged Securities, and may also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Securities
may dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Administrative Agent in any attempt to dispose of all
or any part of the Pledged Securities under applicable Blue Sky or other state
Securities Laws, or similar laws analogous in purpose or effect. Under
Applicable Law, in the absence of an agreement to the contrary, the
Administrative Agent may perhaps be held to have certain general duties and
obligations to the Pledgor to make some effort towards obtaining a fair price
even though the Obligations may be discharged or reduced by the proceeds of a
sale at a lesser price. Pledgor waives to the fullest extent permitted by
Applicable Law any such general duty or obligation to it, and the Pledgor will
not attempt to hold the Administrative Agent responsible for selling all or any
part of the Pledged Securities at an inadequate price. Without limiting the
generality of the foregoing, the provisions of this Section 9 would apply if,
for example, the Administrative Agent were to place all or any part of the
Pledged Securities for private placement by an investment banking firm, or if
such investment banking firm purchased all or any part of the Pledged Securities
for its own account, or if the Administrative Agent placed all or any part of
the Pledged Securities privately with a purchaser or purchasers.

10. Continuation and Reinstatement Pledgor agrees that its pledge hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Secured Party upon the bankruptcy or reorganization
of Pledgor or otherwise. If, for any reason, any portion of such payments to the
Secured Parties is set aside or restored, whether voluntarily or involuntarily,
after the making thereof, then the obligation intended to be satisfied thereby
shall be revived and continued in full force and effect as if said payment or
payments had not been made, and the Obligations secured by the Liens granted
hereunder shall include the full amount any of the Secured Parties is required
to repay plus any and all costs and expenses (including attorneys’ fees and
expenses and attorneys’ fees and expenses incurred pursuant to proceedings
arising under the Bankruptcy Code and/or other Applicable Laws) paid by any of
the Secured Parties in connection therewith.

11. Termination. The pledge referenced herein shall terminate when all of the
Obligations shall have been fully and indefeasibly paid in cash and performed
and the Commitments shall have terminated (other than contingent indemnification
obligations under any of the Fundamental Documents that are expressly stated to
survive such payment or termination and for which no claim has been asserted by
any indemnified party), at which time the Administrative Agent (at the sole
expense of the Pledgor) shall promptly assign and deliver to the Pledgor, or to
such Person or Persons as Pledgor shall designate, against receipt, such of the
Pledged Securities (if any) as shall not have been sold or otherwise applied by
the Administrative Agent pursuant to the terms hereof and shall still be held by
it hereunder, together with appropriate instruments of reassignment and release,
and shall file termination statements

 

7



--------------------------------------------------------------------------------

with respect to any financing statements covering the Pledged Securities. Any
such reassignment shall be free and clear of all Liens, arising by, under or
through the Administrative Agent but shall otherwise be without recourse upon or
warranty by the Administrative Agent and at the expense of the Pledgor.

12. Further Assurances. Pledgor, at its own expense, will execute and deliver,
from time to time, any and all further or other instruments, and perform such
acts, as the Administrative Agent may reasonably request to effect the purposes
of this Agreement and to secure to the Administrative Agent (for the benefit of
the Secured Parties), the benefits of all rights, authorities, and remedies
conferred upon the Administrative Agent (for the benefit of the Secured parties)
by the terms of this Agreement.

13. Notice. All notices, requests, demands or other communications to the
parties hereto shall be in writing and shall be delivered by hand, by
internationally recognized overnight courier (e.g., FedEx or DHL), by facsimile
or by transmission by electronic photocopy (i.e., “PDF” or “TIFF”) format sent
by electronic mail, and shall be deemed to have been received by the party to
which sent (a) on the day of delivery (if delivered by hand), or on the Business
Day of confirmed transmission by facsimile or electronic mail (with confirmation
of successful transmission issued from the sender’s facsimile machine or email
server, as applicable) (provided such transmission was made prior to 6:00 p.m.
New York time on a Business Day and. if not, then on the Business Day after such
transmission was confirmed), or one (1) Business Day after being sent by
nationally recognized overnight courier, or (b) on such later date if the
recipient gives verifiable proof of receipt on such later date, and shall be
addressed to the parties hereto, as the ease may be, at their respective
addresses. The address for notices to the parties (until notice of a change
thereof is served as provided in this Section 13) shall be as follows:

 

To the Administrative Agent:    With a courtesy copy to: SunTrust Bank    Akin
Gump Strauss Hauer & Feld LLP 303 Peachtree St., 32nd Floor    2029 Century Park
East, Suite 2400 Atlanta, GA, 30308    Los Angeles, California 90067 Attention:
Brett Ross, Vice President, Sports &    Attention: P. John Burke, Esq.
Entertainment Specialty Group    Fax No.: (310)229-1001 Fax No.: (404) 813-5260
   Email: Jburke@akingump.com Email: Brett.Ross@SunTrust.com    To Pledgor:   
With a courtesy copy to: Simon Worldwide, Inc.    The Yucaipa Companies 18952
MacArthur Boulevard    9130 West Sunset Boulevard Irvine, California 92612   
Los Angeles, California 90069 Attention: Terrance Wollack    Attention: Henry
Orren Fax No.: (949)-251-4670    Fax No.: (310) 789-1791 Email:
terry_wollack@smi-la.com    Email: henry.orren@yucaipaco.com    Greenberg
Traurig, LLP    3333 Piedmont Road NE, Suite 2500    Atlanta, GA 30305   
Attention: James Altenbach, Esq.    Fax No.: (678)553-2445    Email :
AltenbachJ@gtlaw.com1

 

8



--------------------------------------------------------------------------------

14. Non-Waiver of Rights and Remedies. No delay or failure on the part of the
Administrative Agent in the exercise of any right or remedy shall operate as a
waiver thereof, no single or partial exercise by the Administrative Agent of any
right or remedy shall preclude other or further exercise thereof or the exercise
of any other right or remedy and no course of dealing between the parties shall
operate as a waiver of any right or remedy of the Administrative Agent.

15. No Recourse to Pledgor. It is expressly understood and agreed that the
Administrative Agent shall not have any claim, remedy, or right to proceed (at
law or in equity) against Pledgor for the payment of any deficiency or any other
sum or performance of any of the Obligations under the Credit Agreement or in
connection therewith, from any source other than the Equity Interests pledged by
this Agreement.

16. CHOICE OF LAW. THIS AGREEMENT AND ANY INSTRUMENT OR AGREEMENT REQUIRED
HEREUNDER SHALL BE DEEMED TO BE MADE UNDER, SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

17. Miscellaneous. This Agreement shall be interpreted in such manner as to be
effective and valid under Applicable Law, but if any provision of this Agreement
shall be prohibited by or invalidated under Applicable Law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement and the parties hereto agree to negotiate in good faith a provision to
replace the ineffective provision, such provision to be as similar in effect and
intent as the ineffective provision as permissible. This Agreement may not be
amended except by a writing signed by each of the parties hereto. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, administrators, representatives, successors and assigns. This
Agreement may be executed in any number of counterparts, each of which when so
executed and delivered shall constitute an original for all purposes, but all
such counterparts taken together shall constitute the same instrument.

[signature pages to follow]

 

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

Simon Worldwide, Inc. By:  

/s/ Terrence Wallock

  Name:   Terrence Wallock   Title:   Secretary

 

Address:   18952 MacArthur Boulevard   Irvine, California 92612 Fax No.:  
(949) 251-4670 Email:   terry_wallock@smi-la.com

 

SUNTRUST BANK, as Administrative Agent By:  

/s/ Brett Ross

  Name:   Brett Ross   Title:   Vice President

 

Address:   SunTrust Bank   303 Peachtree Street, 32nd Floor   Atlanta, Georgia
30308 Attention:   Brett Ross, Vice President Fax No.:   (404) 813-5260 Email:  
Brett.Ross@SunTrust.com

[Signature page to Pledge Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

PLEDGED SECURITIES

 

Company

 

Ownership Interest / Shares Owned

 

Owner/Pledgor

Three Lions Entertainment, LLC   100% of the Investor Units held by Owner
(94.445% of all Investor Units of the Company, representing 94.445% of all
Voting Power in the Company)   Simon Worldwide, Inc.